Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “HUNTING AND FISHING HARPOON MACHETE,” or similar

Information Disclosure Statement
	The IDS reference 37666678 is crossed off for being improperly entered on the IDS sheet, containing an extra “6.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear how the space parts are between the tips and the tips are located within the space parts, as recited in line 10.
Also regarding claim 1, the metes and bounds of “a disconnection prevention section” is unclear.
Regarding claim 2, it is unclear which limitations are further limiting from those recited in claim 1.
Regarding claim 4, it is unclear how the body is within the space part after the space parts were defined as between the tips in claim 1.
Regarding claim 5, the metes and bounds of “protection section” is unclear.
Regarding claim 6, the metes and bounds of “back” within back side are unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgibbons US 2004/0016170 in view of Karlsson US 2,978,269.

	Regarding claim 1, Fitzgibbons teaches a hunting and fishing gear comprising: a haft (345 figure 4); a harpoon body (30) extending in a longitudinal direction of the haft from one end of the haft; and a plurality of harpoon tips (70) protruding in a lateral direction from one side portion of the harpoon body, wherein the plurality of harpoon tips form a first space part and a second space part adjacent to the first space part (figure 4), a barb is provided in the first space part in a shape protruding toward the first space part from at least one of the plurality of harpoon tips located in the first space part, and the second space part does not include either a barb or a disconnection prevention section (a plurality of second space options shown in figure 4);
	but does not specify a barb is provided in the first space part in a shape protruding toward the first space part from at least one of the plurality of harpoon tips located in the first space part.
	Karlsson; however, does teach a barb on a tip (8a figure 3). Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such a barb, in order to enhance fishing functions of the device of Fitzgibbons. 

	Regarding claim 2, the references teach the hunting and fishing gear according to claim 1, wherein Fitzgibbons further teaches the second space part, different from the first space part, is not provided with a harpoon tip (a far left side of figure 4).

	Regarding claim 3, the references teach the hunting and fishing gear according to Claim 1, but do not specify wherein the harpoon tip and the barb are formed with blades.
	However, “blade” portions would have been obvious. Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide sharp/“blade” portions, in order to efficiently utilize these portions for their intended functions; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

	Regarding claim 4, the references teach the hunting and fishing gear according to Claim 1, wherein the harpoon body in the first space part is not formed with a blade (as previously shown, as best understood by the Examiner).

	Regarding claim 5, the references teach the hunting and fishing gear according to Claim 1, wherein a protection section is provided at a distal end of the harpoon body in such a manner as to be protruded in the lateral direction over the plurality of harpoon tips (as previously shown, as best understood by the Examiner).

	Regarding claim 6, the references teach the hunting and fishing gear according to Claim 1, wherein a blade is provided on a back side of the harpoon body (see claim 3 rejection).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644